HAWKINS, J.
Conviction is for robbery with firearms, punishment being assessed at 99 years in the penitentiary.
The record is before this court without statement of facts or bills of exception. In such condition nothing is presented for review.
However, we notice that in pronouncing sentence the court overlooked giving appellant the benefit of the indeterminate sentence law and directed his confinement in the penitentiary for a straight term of 99 years. The sentence will be reformed so it will read that appellant shall be confined in the penitentiary for not less than 5 years nor more than 99 years.
As thus reformed the judgment will be affirmed.